185 F.3d 917 (5th Cir. 1999)
GREATER NEW ORLEANS BROADCASTING ASSOCIATION; PHASE II BROADCASTING, INC.; RADIO VANDERBILT, INC.; KEYMARKET OF NEW ORLEANS, INC.; PROFESSIONAL BROADCASTING; WGNO INC.; BURNHAM BROADCASTING COMPANY, Plaintiffs-Appellants,v.UNITED STATES OF AMERICA and FEDERAL COMMUNICATIONS COMMISSION, Defendants-Appellees.
No. 94-30732
UNITED STATES COURT OF APPEALS 	FOR THE FIFTH CIRCUIT
August 18, 1999

Appeal from the United States District Court for the Eastern District of Louisiana
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before POLITZ, JONES, and PARKER, Circuit Judges.
PER CURIAM:


1
In light of the Supreme Court's decision in this case,1 neither this court's previous decision nor that of the district court can stand.  The case is remanded to the district court with instructions to declare the challenged statutory provision unconstitutional.


2
REMANDED with instructions.



NOTE:


1
Greater New Orleans Broad. Ass'n, Inc. v. United States, 119 S. Ct. 1923 (1999).